Case 5:17-cv-00003-DAE Document 45 Filed 04/22/19 Page 1of1

Case: 18-50901 Document: 00514924378 Page:1 Date Filed: 04/22/2019

IN THE UNITED STATES COURT OF APPEALS

 

FOR THE FIFTH CIRCUIT FILED
APR 22 2019
No. 18-50901 CLERK US. FS) Or TEXAS

BY

 

 

DEP TY CLERK
PATRICIA GILL,

Plaintiff - Appellant

Vv.

DIRTT ENVIRONMENTAL SOLUTIONS, INCORPORATED,

Defendant - Appellee »

 

Appeal from the United States District Court
for the Western District of Texas

§- I) -ty-3-ME

ORDER:
ITIS ORDERED that Appellant’s motion to file a reply brief out of time

is GRANTED.
CK

STUART KYLE DUNCAN
UNITED STATES CIRCUIT JUDGE

 

 
